SULLIVAN, J.
1. In suit to set aside deed from husband to wife as executed in fraud of creditors, evidence that, at time of transfer, negotiations for settlement of personal injury action by plaintiff against defendant had taken place to defendant’s knowledge, held properly stricken, in absence of showing that relation of debtor and creditor existed between plaintiff and defendant.
2. Automobile accident does not in itself establish one causing accident as debtor, when opposite conclusion might be equally made.
3. Relationship of debtor and creditor between parties to automobile accident is determined by date on which judgment for injuries is rendered.
4. Plaintiff recovering judgment in personal injury action against defendant held not entitled to set aside deed from defendant to wife executed before bringing personal injury suit under allegations of petition that deed on date thereof was executed to defraud creditor.
5. Fraud is never presumed, but must be proved by strong and convincing evidence.
(Levine, PJ. and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.